The opinion of the court was delivered by
Harvey, C- J.:
This was an action in replevin for a described cow. The basic controverted question was whether the plaintiffs owned the cow or whether she belonged to the defendants. A trial by jury was waived and the case was tried by the court. Judgment was for defendants and plaintiffs have appealed and specify as error, (1) that the court erred in rendering judgment for defendants; (2) that the judgment is contrary to the evidence and constitutes an abuse of discretion on the part of the court; and (3) that the court erred in overruling plaintiffs’ motion for a new trial.
In this court appellants argue that “the ruling of the trial court, was contrary to a preponderance of the evidence,” and that the court erred in overruling the motion for a new trial. Many witnesses were called and gave testimony. The testimony was in conflict respecting some of the questions in issue. It was the function of the trial court to pass upon the credibility of the witnesses and=4 the weight to be given to their testimony. That is not a function of this court. (See Allison v. Ahlers, 26 Kan. 582; Stromquist v. Nelson, 159 Kan. 716, 158 P. 2d 458; In re Estate of Walker, 160 Kan. *296461, 462, 163 P. 2d 359, and the many cases collected in Hatcher’s Digest, Appeal and Error, §§ 503, 505, 507, 508.)
We have read all the testimony which has been abstracted and find an abundance of substantial, competent evidence to sustain the judgment of the trial court. It would serve no useful purpose to summarize the evidence at length. Upon the motion for a new trial there appears to have been nothing offered except a reargument of the evidence. Appellants’ brief is an argument of the evidence favorable to them. No authorities are cited.
We find no error in the record. The judgment of the trial court is affirmed.